                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

JEROME DERRELL ROBERTSON,

                    Plaintiff,

         v.                                       CAUSE NO. 3:18CV609-PPS/MGG

JUDGE MARK E. SPITZER,

                    Defendant.

                                 OPINION AND ORDER

      Jerome Derrell Robertson, a pro se prisoner, is attempting to sue a Grant County

Circuit Court Judge for money damages based on judicial rulings made during his State

criminal proceedings. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

      Here, Robertson alleges that Judge Mark E. Spitzer improperly denied his

motion seeking an early trial date, which violated his right to a speedy trial. Robertson

sues Judge Spitzer for $4.2 million dollars. However, Judge Spitzer is entitled to

absolute immunity for his actions in denying Robertson’s motion, even if Robertson

believes the judge acted improperly. “A judge has absolute immunity for any judicial
actions unless the judge acted in absence of all jurisdiction.” Polzin v. Gage, 636 F.3d 834,

838 (7th Cir. 2011). “A judge will not be deprived of immunity because the action he

took was in error, was done maliciously, or was in excess of his authority; rather, he

will be subject to liability only when he has acted in the clear absence of all jurisdiction.”

Stump v. Sparkman, 435 U.S. 349, 359 (1978). Consequently, Robertson cannot proceed on

this claim.

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”) Such is

the case here.

       ACCORDINGLY:

       This case is DISMISSED pursuant to 28 U.S.C. § 1915A because the amended

complaint seeks money damages against a defendant who is immune from such relief.

       SO ORDERED on October 17, 2018

                                                     /s/ Philip P. Simon
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT
